BORGWARNER INC. RETIREMENT SAVINGS PLAN (As Amended and Restated Effective as of January 1, 2006) TABLE OF CONTENTS Page ARTICLE 1INTRODUCTION1 Section 1.01Establishment, Effective Date and Title of Plan1 Section 1.02Purpose of Plan1 Section 1.03Intent of Plan1 Section 1.04Appendices and Supplements1 ARTICLE 2DEFINITIONS1 Section 2.01Actual Contribution Percentage1 Section 2.02Actual Deferral Percentage2 Section 2.03Administrative Services Provider2 Section 2.04After-Tax Contributions3 Section 2.05Authorized Leave of Absence3 Section 2.06Before-Tax Contributions3 Section 2.07Beneficiary3 Section 2.08Code3 Section 2.09Committee3 Section 2.10Common Stock3 Section 2.11Company3 Section 2.12Company Matching Contributions3 Section 2.13Company Retirement Account3 Section 2.14Company Retirement Contributions4 Section 2.15Compensation4 Section 2.16Corporation4 Section 2.17Effective Date4 Section 2.18Eligible Employee4 Section 2.19Employee5 Section 2.20Employment Commencement Date5 Section 2.21ERISA5 Section 2.22Forfeiture6 Section 2.23Highly Compensated Employee6 Section 2.24Hour of Service6 Section 2.25Investment Funds or Funds6 Section 2.26Normal Retirement Date6 Section 2.27One Year Period of Severance6 Section 2.28Participant6 Section 2.29Payroll Period7 Section 2.30Permanent Disability7 Section 2.31Plan7 Section 2.32Plan Administrator7 Section 2.33Plan Year7 Section 2.34Reemployment Commencement Date7 Section 2.35Related Employer7 Section 2.36Retiree Health Account7 Section 2.37Rollover Contributions7 Section 2.38RSP Account7 Section 2.39Savings Account8 Section 2.40Severance from Service Date8 Section 2.41Trust8 Section 2.42Trustee8 Section 2.43Unvested Portion8 Section 2.44Valuation Date9 Section 2.45Vested Portion9 Section 2.46Year of Vested Service9 ARTICLE 3PARTICIPATION10 Section 3.01Commencement of Participation in Company Retirement Account and Savings Account10 Section 3.02Commencement of Participation in the Retiree Health Account10 Section 3.03Participation After One Year Period of Severance11 Section 3.04Participation Upon Return from Authorized Leave of Absence (Including Layoff Status with Recall Rights)11 Section 3.05Designation of Beneficiary11 Section 3.06Transfer from and to a Tax-Qualified Defined Benefit Pension Plan or Tax-Qualified Defined Contribution Plan of a Related Employer.12 ARTICLE 4CONTRIBUTIONS TO COMPANY RETIREMENT ACCOUNT12 Section 4.01Company Retirement Contributions12 ARTICLE 5CONTRIBUTIONS TO SAVINGS ACCOUNT14 Section 5.01Authorization of Before-Tax Contributions.14 Section 5.02Authorization of After-Tax Contributions15 Section 5.03Before-Tax Contribution and After-Tax Contribution Deductions15 Section 5.04Change in Rate of Before-Tax Contributions and After-Tax Contributions16 Section 5.05Suspension/Resumption of Before-Tax Contributions and After-Tax Contributions16 Section 5.06Company Matching Contributions to Savings Account16 ARTICLE 6CONTRIBUTIONS TO RETIREE HEALTH ACCOUNT16 Section 6.01Authorization of Before-Tax Contributions16 Section 6.02Amount of Company Matching Contributions to a Participant’s Retiree Health Account17 ARTICLE 7LIMITATIONS ON CONTRIBUTIONS TO THE PLAN18 Section 7.01Limitation on Amount of Company Retirement Contributions and Company Matching Contributions18 Section 7.02Yearly Limitations on Before-Tax Contributions19 Section 7.03Maximum Annual Additions to RSP Account19 Section 7.04Prior Year ADP Testing20 Section 7.05Prior Year ACP Testing21 ARTICLE 8ROLLOVER AND TRANSFER CONTRIBUTIONS22 Section 8.01Transfer of Assets22 Section 8.02Rollover and Direct Transfer Contributions22 Section 8.03Transfer of Employment Within the Company23 ARTICLE 9INVESTMENT OF ACCOUNTS23 Section 9.01Establishment of Funds23 Section 9.02Investment in Funds24 Section 9.03Investment of RSP Account24 Section 9.04Investment of Company Matching Contributions Made in Common Stock24 Section 9.05Change in Participant’s Investment Election of Future Contributions24 Section 9.06Change in Participant’s Investment Election on the Balance of the Participant’s Account25 Section 9.07Voting of the BorgWarner Inc. Stock Fund25 Section 9.08Tender Offers for Common Stock26 Section 9.09Other Rights in the BorgWarner Inc. Stock Fund26 Section 9.10Limitation of Liability of Fiduciaries26 Section 9.11Method of Valuation of RSP Account27 Section 9.12Forfeitures28 Section 9.13Date of Adjustments28 ARTICLE 10LOANS AND IN-SERVICE WITHDRAWALS28 Section 10.01Loans to Participants28 Section 10.02Withdrawals from Balance in the Participant’s Savings Account Attributable to After-Tax Contributions, Rollover Contributions, and Amounts Transferred to the Savings Account Pursuant to Section 8.0130 Section 10.03Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions—Participants Over Age 59½30 Section 10.04Withdrawals from Balance in the Participant’s Savings Account Attributable to Before-Tax Contributions—Hardship Withdrawals For Participants Under Age 59½31 Section 10.05General In-Service Withdrawal Rules33 ARTICLE 11ELIGIBILITY FOR BENEFITS33 Section 11.01Benefits Upon Severance from Employment (Except by Reason of Death)33 Section 11.02Benefits Upon Death of Participant (Prior to Commencement of Installment Distributions)33 Section 11.03Determination of Retiree Health Account Benefits34 Section 11.04Amendment to Vesting Schedule34 Section 11.05Period of Severance35 ARTICLE 12DISTRIBUTION OF BENEFITS36 Section 12.01Request for Distribution36 Section 12.02Methods of Distribution36 Section 12.03Treatment of Company Retirement Account and Savings Account in Installment Distributions38 Section 12.04Commencement of Distribution39 Section 12.05Deferral of Distribution – Minimum Required Distributions39 Section 12.06Distribution to Alternate Payee Pursuant to Qualified Domestic Relations Order45 Section 12.07Direct Rollovers45 Section 12.08Suspension of Benefits Upon Reemployment of Participant46 Section 12.09Payment of Benefits from Retiree Health Account47 ARTICLE 13THE TRUST47 Section 13.01Establishment of Trust47 Section 13.02Appointment of Trustee48 Section 13.03Interest in Fund Governed by Terms of the Plan48 ARTICLE 14ADMINISTRATION48 Section 14.01Allocation of Fiduciary Duties48 Section 14.02Establishment of the Committee48 Section 14.03Appointment and Duties of Plan Administrator48 Section 14.04Powers and Duties of the Committee49 Section 14.05The Committee Direction on Payments50 Section 14.06Actions by the Committee50 Section 14.07No Compensation50 Section 14.08Records of the Committee50 Section 14.09Information from Participant50 Section 14.10Notification of Participant’s Address50 Section 14.11Claims Procedure50 Section 14.12Qualified Domestic Relations Order Procedure52 Section 14.13Expenses53 ARTICLE 15GENERAL PROVISIONS53 Section 15.01Nonalienation of Benefits53 Section 15.02Payment to Incapacitated Participant or Beneficiary54 Section 15.03Payment Because of Inability to Locate Participant or Beneficiary54 Section 15.04Actions by the Committee55 Section 15.05Plan for Exclusive Benefit of Participant and Beneficiary55 Section 15.06No Contract of Employment55 Section 15.07Indemnification of the Committee and Plan Administrator55 Section 15.08Change in Business55 Section 15.09USERRA56 Section 15.10Plan Administered According to Law56 Section 15.11Gender, Number and Context56 Section 15.12Qualification Intended56 Section 15.13Amendment and Restatement of the Plan Conditioned Upon Qualification56 Section 15.14Top Heavy Plan Provisions56 ARTICLE 16AMENDMENTS AND TERMINATION60 Section 16.01Corporation’s Right to Amend Plan60 Section 16.02Termination of Plan or Discontinuance of Contributions60 Section 16.03Distribution on Termination of Plan61 ARTICLE 17SUCCESSOR, PLAN MERGER, CONSOLIDATION OR TRANSFER OF ASSETS61 Section 17.01Successor61 Section 17.02Plan Merger, Consolidation or Transfer of Assets to Other Qualified Plans62 APPENDIX A BORGWARNER INC. RETIREMENT SAVINGS PLAN, BELLWOOD PLANT APPENDIX B BORGWARNER INC. RETIREMENT SAVINGS PLAN, FRANKFORT PLAN APPENDIX C BORGWARNER INC. RETIREMENT SAVINGS PLAN, MUNCIE PLANT APPENDIX D BORGWARNER INC. RETIREMENT SAVINGS PLAN, ROMULUS, PLYMOUTH & GALLIPOLIS PLANTS APPENDIX E BORGWARNER INC. RETIREMENT SAVINGS PLAN, SCHWITZER FACILITIES APPENDIX F BORGWARNER INC. RETIREMENT SAVINGS PLAN, COOLING SYSTEMS INC. SUPPLEMENT
